Citation Nr: 1748178	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  17-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include pulmonary fibrosis and asbestosis, claimed as the result of exposure to ionizing radiation and asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, A.M., and M.M.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from March 1957 to March 1959.  

In May 2016, a Regional Office of the Department of Veterans Affairs (VA) denied service connection for pulmonary fibrosis claimed as the result of exposure to ionizing radiation and asbestos.  The Veteran appeared at a September 2017 hearing before the undersigned Veterans Law Judge at the Seattle, Washington, Regional Office (RO).  A hearing transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that service connection for a pulmonary disability is warranted as the claimed disability was incurred as the result of in-service exposure to ionizing radiation and asbestos.  The Veteran has stated that he served with the Army's 526th Heavy Automotive Maintenance Company as a mechanic at Camp Irwin, California, and was detailed to Camp Desert Rock, Nevada, and Camp Mercury, Nevada.  He stated that he was exposed to asbestos while working on vehicle brakes; went into radioactive areas after nuclear tests Shasta and Smokey; and was diagnosed with radiation-induced pneumonia and hospitalized for 32 days at the Camp Irwin, California, medical facility.  The Board observes that the nuclear tests Shasta and Smokey were both part of Operation PLUMBBOB.  

The Veteran's service personnel documentation is not of record and was apparently destroyed in the 1973 fire at the National Personnel Record Center.  The records of the Army's 526th Heavy Automotive Maintenance Company for the period from March 1957 to March 1959 have not been searched for any references to either the Veteran or the claimed in-exposure to ionizing radiation and asbestos.  

The Veteran has stated that he was treated for radiation-induced pneumonia at the Camp Irwin, California, Army medical facility.  The Veteran's service medical documentation is not of record and was apparently destroyed in the 1973 fire at the National Personnel Record Center.  A search of the records of the Camp Irwin, California, Army medical facility for the period from March 1957 to March 1959 has not been conducted.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the claim.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a Veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why that action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

A May 2017 evaluation from B. Collins, M.D., states that the Veteran was diagnosed with pulmonary fibrosis.  The doctor opined that "given [the Veteran's] proximity to the nuclear bomb testing in 1957 and 1959 as well as time spent at the test sites using a Geiger counter to detect levels of nuclear radiation as well as his history of radiation pneumonitis, I believe it is as likely as not that this nuclear radiation exposure contributed to his pulmonary fibrosis."  

The Veteran has not been provided a VA pulmonary examination.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any appropriate service entity and request that:

(a)  A search be made of the records of the Army's 526th Heavy Automotive Maintenance Company for the relevant time period for any entries pertaining to the Veteran and his reported participation in Operation PLUMBBOB including nuclear tests Shasta and Smokey and exposure to ionizing radiation and asbestos.  If no records are located, a written statement to that effect should be incorporated into the record.  

(b)  A search be made of the records of the Camp Irwin, California, Army medical facility for the relevant time period for any entries pertaining to treatment of the Veteran.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  If evidence of the Veteran's in-service exposure to ionizing radiation and/or participation in Operation PLUMBBOB is found, or evidence that his unit or members of his unit participated in that operation, undertake all development required under 38 C.F.R. § 3.311 (2017), including forwarding that evidence to the Undersecretary for Health for preparation of a dose estimate.  

3.  Contact the Veteran and request that he provide information as to all treatment for any pulmonary disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

4.  Associate with the record any VA medical records not already of record of treatment of the Veteran.  

5.  Then schedule the Veteran for a VA pulmonary examination to determine the etiology of any pulmonary disability and any relationship to active service including claimed in-service exposure to ionizing radiation and asbestos and hospitalization for radiation-induced pneumonia.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all pulmonary disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified pulmonary disability had its onset during active service or is related to any incident of service, including claimed in-service ionizing radiation and asbestos exposure and treatment for pneumonia?  

6.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

